Citation Nr: 0333555	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to ionizing radiation 
exposure.  

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to ionizing radiation 
exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1981 
to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  

In regard to the appellant's claim for service connection for 
a gastrointestinal disability, to include as secondary to 
ionizing radiation exposure, the Board notes that the 
evidence of record includes prior final rating decisions for 
claims for service connection for residuals of gastritis, and 
because the appellant's current claim contemplates, at least 
in part, the same disability, the Board must first assess 
whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  Thus, 
the decision below addresses the claim to reopen.  Moreover, 
given that the decision set out below grants an application 
to reopen a previously denied claim of service connection, 
the Board observes that the underlying claim for service 
connection for a gastrointestinal disability will be 
discussed in the remand portion of this decision.  In 
addition, the issues of entitlement to service connection for 
a prostate disability, to include as secondary to ionizing 
radiation exposure, and entitlement to service connection for 
PTSD, will also be discussed in the remand portion of this 
decision.  

On the appellant's substantive appeal (VA Form 9), dated in 
October 2002, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, in 
a Statement in Support of Claim (VA Form 21-4138), dated in 
June 2003, the appellant cancelled his Travel Board hearing 
and requested that instead, he be scheduled for a 
videoconference hearing at the RO before a member of the 
Board sitting in Washington, D.C.  A videoconference hearing 
was scheduled for September 23, 2003, but the appellant 
failed to appear.  

The Board further observes that in an October 2003 brief, the 
appellant's representative raised the issue of entitlement to 
an effective date earlier than January 20, 2000, for a grant 
of service connection for chronic low back strain.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action  


FINDINGS OF FACT

1.  By a May 1984 rating decision, service connection was 
denied for residuals of gastritis; the veteran did not 
appeal.  By an April 1999 rating decision, the RO denied an 
application to reopen the claim of service connection for 
residuals of gastritis; the veteran did not appeal.  

2.  Evidence received since the April 1999 denial, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for residuals of gastritis.  


CONCLUSIONS OF LAW

1.  An April 1999 denial of the appellant's application to 
reopen a claim of service connection for residuals of 
gastritis is final.  38 U.S.C.A. § 7105 (West 2003).  

2.  The evidence received since the April 1999 rating 
decision is new and material; the claim of service connection 
for this benefit is reopened.  38 U.S.C.A. § 5108 (West 
2003); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2003); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

By an April 1999 rating decision, the RO denied an 
application to reopen a claim of service connection for 
residuals of gastritis.  Notice of the denial was provided 
that same month.  The appellant did not submit a Notice of 
Disagreement, and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  As a result, service connection 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2003); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's claim to reopen was filed in 2000).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The appellant's original claim of entitlement to service 
connection for residuals of gastritis was denied by the RO in 
a May 1984 rating action on the basis that there was no 
evidence of a current gastrointestinal disability.  As 
previously stated, the most recent final denial was an April 
1999 rating decision where the RO denied a claim to reopen.   

The evidence of record prior to the April 1999 rating action 
includes the appellant's service medical records, a VA 
examination report, dated in February 1984, and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Beckley, West Virginia, dated from November 1996 to December 
1998.  

The appellant's service medical records include a 
consultation sheet which shows that in June 1983, the 
appellant was treated at the proctology clinic.  At that 
time, it was noted that the appellant had a one year history 
of intermittent hematochezia, with no fever, anorexia, night 
sweats, or weight loss.  The rectal examination was benign, 
and stool guaiac was negative.  The provisional diagnosis was 
hematochezia, rule out hemorrhoids/polyps/irritable bowel 
syndrome (IBS).  The records also reflect that in July 1983, 
it was noted that the appellant had recently had a barium 
enema which was within normal limits.  It was further noted 
that the appellant had recently undergone an upper 
gastrointestinal series (UGI), which was also within normal 
limits.  In an undated record, the appellant was diagnosed 
with hematochezia and reflux esophagitis.  According to the 
records, in August 1983, it was noted that the appellant was 
taking Tagamet for hematochezia, with good results.  The 
appellant was directed to discontinue taking Tagamet and 
continue his treatment with Mylanta.  The appellant's records 
further show that in September 1983, the appellant underwent 
a separation examination.  At that time, the appellant's 
abdomen and viscera were clinically evaluated as abnormal, 
and the appellant was diagnosed with chronic gastritis 
secondary to hyperacidity.  It was recommended that the 
appellant "follow up through VA for . . . stomach related 
problems."  

In February 1984, the appellant underwent a VA examination.  
At that time, it was reported that the appellant had a 
history of intermittent dyspepsia, nausea, and vomiting since 
1981, and had taken Mylanta and Tagamet with some relief.  
Upon physical examination, the appellant's abdomen was soft, 
and his liver, kidney, and spleen were not enlarged.  Bowel 
sounds were active, and there was no evidence of a hernia or 
hemorrhoids.  The diagnosis was history of gastritis.  At the 
time of the appellant's February 1984 examination, the 
appellant underwent an UGI which was interpreted as showing 
no evidence of any obstruction, hiatus hernia, reflux, ulcer, 
or mass.  

In December 1998, the RO received outpatient treatment 
records from the Beckley VAMC, from November 1996 to December 
1998.  The records show that on numerous occasions, it was 
noted that the appellant had a history of dyspepsia, 
gastroesophageal reflux disease (GERD)/ hiatal hernia, status 
post repair, and/or IBS.  

Evidence received by the RO subsequent to the April 1999 
rating action consists of private medical records from 
R.V.L., M.D., from August 1992 to June 1997, outpatient 
treatment records from the Beckley VAMC, from March 1999 to 
May 2001, a private medical statement from R.K., M.D., dated 
in January 2000, private medical records from J.C., M.D., 
from May to June 2001, and lay statements.   

A private medical statement from Dr. R.K., dated in January 
2000, shows that at that time, Dr. K. stated that the 
appellant had been treated at the Bluestone Health Center 
since June 1999.  Dr. K. indicated that the appellant's 
medical conditions included IBS and GERD, with hiatal hernia, 
status post surgery.  According to Dr. K., the appellant 
brought in some records from the "doctor" that he saw in 
the military, which indicated that the appellant had some 
stomach problems during service.  Dr. K. opined that some of 
the appellant's current medical problems "may be" related 
to his service in the military.  

In May 2001, the RO received lay statements from the 
appellant's wife, son, and friend.  The statements support 
his contention that he currently suffers from a 
gastrointestinal disability that is related to his period of 
active military service.  

In May 2001, the RO received outpatient treatment records 
from the Beckley VAMC, from March 1999 to May 2001.  The 
records show intermittent treatment for the appellant's GERD.  
The records reflect that in July 2000, it was noted that the 
appellant was taking Prevacid for his GERD, and that he was 
still having symptoms.  It was also noted that his upper GI 
series, which was performed in 1998, showed that he had a 
very tiny hiatal hernia and very minimal GERD.  

In July 2001, the RO received private medical records from 
Dr. R.V.L., from August 1992 to June 1997.  The records show 
that in June 1995, the appellant was diagnosed with chronic 
gastroesophageal reflux and hiatal hernia, and underwent a 
laparoscopic Nissen fundoplication.  Prior to the appellant's 
surgery, it was noted that the appellant had been suffering 
from gastroesophageal reflux for at least eight to ten years.  

In December 2001, the RO received private medical records 
from Dr. J.C., from May to June 2001.  The records show that 
on May 21, 2001, the appellant underwent a physical 
examination.  At that time, Dr. C. noted that six years ago, 
the appellant had a Nissen fundoplication for reflux.  Dr. C. 
stated that following the fundoplication, the appellant had 
intermittent dysphagia without weight loss, and had to go 
back on Prevacid because he had "esophageal spasms."  
According to Dr. C., the appellant also had alternating 
diarrhea with constipation for at least six years, without 
blood in the stool or weight loss, and he had a good 
appetite.  The pertinent diagnoses were post-Nissen 
fundoplication chest and abdominal pain and IBS.  The records 
from Dr. C. further show that on May 25, 2001, the appellant 
underwent an esophagogastroduodenoscopy, with biopsy.  The 
post-operative diagnoses were the following: (1) probable 
distal esophagitis, and (2) mild erosive gastritis.  The 
biopsy of the appellant's distal esophagus was interpreted as 
showing acute esophagitis.  The records also reflect that in 
June 2001, the appellant underwent an esophageal manometry 
which was reported to be normal.  

The Board has reviewed the evidence received since the April 
1999 rating action and has determined that it is both "new 
and material."  The evidence received since the April 1999 
rating action is "new" in that it was not of record at the 
time of the RO's denial in April 1999, and it is not 
cumulative or redundant.  In addition, the evidence received 
since the April 1999 rating action is "material" because it 
tends to support the claim in manner not previously shown.  
Specifically, the newly received evidence shows that the 
appellant has current gastrointestinal disability that may 
very well be attributable to problems he had in service, 
something that was not clearly demonstrated at the time of 
the RO's denial in April 1999.  The evidence received since 
the April 1999 rating action shows treatment for numerous 
current gastrointestinal disabilities, including GERD, with 
hiatal hernia, status post surgery, IBS, esophagitis, and 
gastritis.  In addition, in the January 2000 statement from 
Dr. R.K., Dr. K. opined that the appellant's current stomach 
problems "may be" related to his service in the military.  
Such an opinion was not previously of record and, as such, it 
tends to support the appellant's claim in a manner not 
previously shown.   Consequently, the Board finds that the 
newly received evidence is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim of service connection.  New and material evidence has 
been presented.     


ORDER

New and material evidence to reopen a claim of service 
connection for gastritis residuals has been received; to this 
extent, the appeal is granted.  


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for a gastrointestinal disability, 
including any residuals of gastritis, must be adjudicated on 
a de novo basis without regard to the finality of prior 
rating decisions.  

In the instant case, the Board recognizes that in a July 2000 
letter from the appellant to the RO, the appellant maintained 
that during service, he worked with HAWK missiles and was 
exposed to radiation, which caused him to develop 
gastrointestinal problems.  In the alternative, the appellant 
also contends that his current gastrointestinal disability 
began during his period of active military service.  
Therefore, given that the evidence of record shows in-service 
treatment for gastrointestinal problems, diagnosed as 
gastritis and reflux esophagitis, and also shows current 
diagnoses of gastrointestinal disabilities, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any current gastrointestinal 
disability.  

In regard to the appellant's claim for service connection for 
a prostate disability, the Board recognizes that in the July 
2000 letter from the appellant to the RO, the appellant 
maintained that in addition to developing gastrointestinal 
problems due to in-service radiation exposure, he also 
developed prostate problems.  In the alternative, the 
appellant contends that his current prostate disability is 
related to his period of active military service.  

The appellant's service medical records include a 
proctosigmoidoscopy report dated in June 1983.  The report 
reflects that upon digital examination, the appellant's 
prostate was tender and slightly enlarged, without any 
nodules.  The impression was of a normal examination, with no 
hemorrhoids or fistula noted.  It was recommended that the 
appellant undergo a prostate massage with smear of any penile 
discharge in order to evaluate for the cause of his 
prostatitis symptoms.  It is unclear from the records as to 
whether the appellant subsequently underwent the 
aforementioned procedure.  However, according to the records, 
in August 1983, it was noted that the appellant was receiving 
treatment for prostatitis.  In addition, in an undated 
record, it was noted that the appellant was diagnosed with 
chronic prostatitis.  

Outpatient treatment records from the Beckley VAMC, dated 
from March 1999 to January 2000, show that in August 1999, 
the appellant reported that he had been diagnosed with benign 
prostatic hypertrophy, and was taking medication for his 
prostatic hypertrophy and high blood pressure.  Therefore, in 
light of the above and the evidence of record showing in-
service treatment for prostatitis, and current evidence 
relating to a prostate condition, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any current prostate disability.  

In regard to the appellant's claim for service connection for 
PTSD, the Board notes that establishing service connection 
for PTSD requires that there be medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2003); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003).  The Board notes that 
under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 4.125 (2003).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2003); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

In the instant case, the appellant contends that he has PTSD 
as a result of stressful experiences during his military 
service ( see specifically the appellant's written statement, 
dated in July 2000, where the appellant states that he was 
beaten by his squad leaders during basic training, and the 
outpatient medical treatment record from the Beckley VAMC, 
dated in March 1999, where the appellant reported that he got 
into a lot of fights during basic training).  In the present 
case, although the evidence of record includes diagnoses of 
PTSD, the diagnoses are reported without reference to any 
specific in-service stressor.  In this regard, the Board 
notes that in a private medical statement from S.S., M.D., 
dated in February 2000, although Dr. S. noted that the 
appellant had a diagnosis of PTSD, nevertheless, there was no 
reference to any specific in-service stressor.  Similarly, 
although private medical records from N.D., M.D., from March 
1989 to May 2001, show that in March 2001, Dr. D. noted that 
the appellant had a history of PTSD, and noted that according 
to the appellant, he was "under pressure" while he was in 
the military, but again, there was no reference to any 
specific in-service stressor.  Thus, based on a review of the 
evidence of record, it is unclear whether the appellant has 
PTSD which can be linked to his period of military service.  
In this regard, the Board finds that it would be useful to 
schedule the appellant for a VA psychiatric examination to 
determine the correct psychiatric diagnoses and take into 
account any supporting evidence of the claimed stressors, or 
lack thereof.  38 C.F.R. § 19.9 (2003).  Therefore, to 
satisfy VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate his PTSD claim, a VA 
examination is necessary.  Specifically, the Board finds that 
a diagnosis and medical nexus opinion are required from an 
expert who has reviewed the entire claims file, including all 
of the appellant's service medical records and records yet to 
be obtained.  See 38 C.F.R. § 19.9 (2003).

The Board also notes that as stated above, one of the 
appellant's claimed in-service stressors involves being 
beaten by his squad leaders.  In this regard, if PTSD is 
based on in-service personal assault, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3) (2003).  Additionally, evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).  

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Also, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2003).  In this case, the 
RO has failed to comply with the above described notification 
requirements in section 3.304(f)(3).  Thus, the case must be 
remanded to the RO for such development.  

Additionally, outpatient treatment records from the Beckley 
VAMC show that in November 1999, it was noted that the 
according to the appellant, he was receiving disability 
benefits from the Social Security Administration (SSA) based 
on his psychiatric disability.  However, the SSA award 
decision is not part of the record.  In order to ensure that 
his claim is adjudicated on the basis of a complete 
evidentiary record, the SSA award letter and related evidence 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Outpatient treatment records from the Beckley VAMC further 
show that in September 1997, it was noted that according to 
the appellant, he had been hospitalized at the Princeton 
Community Hospital, Psychiatric Unit, twice, and that he was 
suicidal when he was in the Princeton Community Hospital a 
few months ago.  In this regard, the Board notes that the 
evidence of record is negative for any inpatient treatment 
records from the Princeton Community Hospital.  Inasmuch as 
the VA is on notice of the existence of additional VA 
records, these records should be obtained prior to any 
further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his gastrointestinal disability, prostate 
disability, or PTSD at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
medical treatment records from the 
Princeton Community Hospital, Psychiatric 
Unit (see outpatient treatment record 
from the Beckley VAMC, dated in September 
1997), the SSA award determination 
letter, and any medical records upon 
which the SSA decision was based.   

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from the Princeton Community Hospital, 
the SSA award determination letter and 
any related SSA medical records, and any 
other additional pertinent medical 
evidence it tries to obtain, are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
treatment records, or any other 
additional pertinent medical evidence, it 
should inform the appellant and his 
representative of this and ask them to 
provide copies of the outstanding medical 
records.  

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the appellant an appropriate 
stressor development letter.  The 
appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2003).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the appellant.  

The RO should also request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
appellant should be advised that this 
sort of information is necessary to 
obtain supporting evidence of the 
occurrence of the stressful events.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.  

4.  The RO should attempt to obtain the 
appellant's personnel records.  Any 
records or information obtained must be 
made part of the claims folder.  

5.  After completing the above, the RO 
should attempt to corroborate the 
occurrence of the appellant's claimed 
stressors.  

6.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A) A VA gastrointestinal examination to 
ascertain the nature and etiology of any 
gastrointestinal disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show the following:  (1) in June 1983, 
the appellant was treated at the 
proctology clinic; the provisional 
diagnosis was hematochezia, rule out 
hemorrhoids/polyps/IBS, (2) in July 1983, 
it was noted that the appellant's recent 
barium enema and UGI were within normal 
limits, (3) an undated record shows that 
the appellant was diagnosed with 
hematochezia and reflux esophagitis, (4) 
in August 1983, it was noted that the 
appellant was taking Tagamet for 
hematochezia, with good results, and (5) 
in the appellant's September 1983 
separation examination, the appellant was 
diagnosed with chronic gastritis 
secondary to hyperacidity, and it was 
recommended that the appellant "follow 
up through VA for . . . stomach related 
problems."  The examiner is also 
requested to review the private medical 
statement from Dr. R.K., dated in January 
2000, where Dr. K. indicated that the 
appellant's current medical conditions 
included IBS and GERD, with hiatal 
hernia, status post surgery, and that in 
his opinion, some of the appellant's 
current medical problems may be related 
to service in the military, specifically 
the in-service stomach problems.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether there is a current 
gastrointestinal disability and, if so, 
the examiner should render an opinion as 
to the medical probabilities that any 
currently diagnosed gastrointestinal 
disability is related to the appellant's 
period of active military service, 
specifically his in-service 
gastrointestinal problems, including 
gastritis and reflux esophagitis.  If no 
current disability is found, or no link 
to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

(B) An examination to ascertain the 
nature and etiology of any prostate 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show the following:  (1) in a June 1983 
proctosigmoidoscopy report, it was noted 
that upon digital examination, the 
appellant's prostate was tender and 
slightly enlarged, without any nodules; 
the impression was of a normal 
examination, with no hemorrhoids or 
fistula noted, (2) in August 1983, it was 
reported that the appellant was receiving 
treatment for prostatitis, and (3) in an 
undated record, it was noted that the 
appellant was diagnosed with chronic 
prostatitis.  The examiner should also 
review the outpatient treatment records 
from the Beckley VAMC, from March 1999 to 
January 2000, which show that in August 
1999, the appellant indicated that he had 
been diagnosed with benign prostatic 
hypertrophy.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether there is a current 
prostate disability and, if so, the 
examiner should render an opinion as to 
the medical probabilities that any 
currently diagnosed prostate disability 
is related to the appellant's period of 
active military service, specifically his 
in-service prostatitis.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
should be affirmatively stated and 
explained.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

(C) a VA examination by a psychiatrist to 
determine if the appellant currently has 
PTSD due to any in-service stressor(s).  
All indicated tests and studies, 
including psychological testing, should 
be performed.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  The examiner is 
specifically requested to review the 
appellant's written statement, dated in 
July 2000, where he states that he was 
beaten by his squad leaders during basic 
training.  

After receipt of the test results, and 
completion of a psychiatric evaluation, 
the examiner should provide an opinion as 
to whether the appellant currently has 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, then the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  The sufficiency of 
the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, such a finding should be 
affirmatively stated and explained by the 
examiner.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

7.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

8.  Then, the RO should review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should issue the appellant a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003). 

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



